NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                     HARRELL G. SETTLE II, Petitioner.

                         No. 1 CA-CR 12-0820 PRPC
                             FILED 08-19-2014


     Petition for Review from the Superior Court in Maricopa County
                          No. CR2008-156154-001
               The Honorable Pamela Hearn Svoboda, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Harrell G. Settle, II, Kingman
Petitioner
                             STATE v. SETTLE
                            Decision of the Court



                        MEMORANDUM DECISION

Judge Maurice Portley delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Judge Margaret H. Downie
joined.


P O R T L E Y, Judge:

¶1           Petitioner Harrell G. Settle, II, petitions this court for review
from the dismissal of his petition for post-conviction relief. For the
following reasons, we grant review, but deny relief.

¶2             A jury convicted Settle of possession or use of dangerous
drugs and he was sentenced to prison for six years. We affirmed his
conviction and sentence on direct appeal. State v. Settle, 1 CA-CR 10-0234
(Ariz. App. Feb. 10, 2011). Settle filed a pro se petition for post-conviction
relief after counsel found no colorable claims for relief. The trial court
summarily dismissed the petition and Settle now seeks review. We have
jurisdiction pursuant to Arizona Rule of Criminal Procedure (“Rule”)
32.9(c).

¶3              We note that Settle’s petition was written in a stream-of-
consciousness style and presents many of the issues in one sentence or less.
Settle attempts to incorporate issues and arguments from his petition for
post-conviction relief into his petition for review by mere reference.
Further, his petition for review contains many references to issues for which
he provides little or no supporting argument, no supporting legal authority
and no citation to the record. A petition for review, however, may not
incorporate by reference any issue or argument. See Ariz. R. Crim. P.
32.9(c)(1)(iv); see, e.g., State v. Bortz, 169 Ariz. 575, 577, 821 P.2d 236, 238
(App. 1991) (noting that incorporation by reference is inadequate to satisfy
the requirements of Rule 32.9(a)). The petition must set forth specific
claims, present sufficient argument supported by legal authority and
include citation to the record. Ariz. R. Crim. P. 32.9(c). “[C]ompliance with
Rule 32 is not a mere formality.” Canion v. Cole, 210 Ariz. 598, 600, ¶ 11, 115
P.3d 1261, 1263 (2005). A petitioner must “strictly comply” with Rule 32 in
order to be entitled to relief. Id. (citation omitted) (internal quotation marks
omitted). Therefore, we address only those issues for which Settle sets forth
specific claims that he supports with sufficient argument and citation to
both legal authority and the record.


                                       2
                             STATE v. SETTLE
                            Decision of the Court

¶4            Settle first argues his trial counsel was ineffective. To state a
colorable claim of ineffective assistance of counsel, a defendant must show
that counsel's performance fell below objectively reasonable standards and
that the deficient performance prejudiced the defendant. Strickland v.
Washington, 466 U.S. 668, 687 (1984).

¶5            Settle contends his counsel was ineffective during plea
negotiations. Prior to trial, the State extended a plea offer that would have
required Settle to spend only four months in prison. Settle contends his
trial counsel was ineffective when she failed to inform him that this offer
would expire if he did not accept it by a date he has never identified. He
further argues counsel allowed the offer to expire before he could formally
accept it. We deny review.

¶6             Settle has never offered any evidence the offer "expired" or
even had an expiration date. Settle conceded before the trial court that
when the State made the offer of four months, the trial court, the State and
Settle's counsel all agreed the offer would remain open to allow Settle time
to address serious medical issues that might not be adequately addressed
once he was in custody. While Settle claimed to the trial court that the State
had "withdrawn" the offer by the time he got out of the hospital, the record
shows Settle actually rejected the offer. The trial court confirmed Settle
rejected the earlier offer when it conducted a settlement conference just
before jury selection, and Settle did not challenge the court's representation.
Settle, as a result, has failed to present a colorable claim that his counsel
failed to inform him that the offer would expire.

¶7              Settle next argues his trial counsel was ineffective when she
failed to call witnesses at trial. Settle does not identify the witnesses counsel
should have called and provides no affidavits from those witnesses
regarding what testimony they could have provided. He has, therefore,
failed to state a colorable claim for relief. See State v. Borbon, 146 Ariz. 392,
399, 706 P.2d 718, 725 (1985).

¶8            Settle also asserts his counsel was ineffective when she failed
to move to suppress the purportedly perjured testimony of a police officer.
We deny relief because Settle offers nothing but his own opinion to support
his claim that the officer was not truthful. Further, Settle provides no
authority for his argument that his disagreement with another’s testimony
is a valid ground for suppression, and we are aware of none.

¶9           Settle also contends the lawyer appointed to represent him in
his post-conviction relief proceeding was also ineffective. Because Settle



                                       3
                             STATE v. SETTLE
                            Decision of the Court

does not identify how counsel was ineffective, he has failed to state a
colorable claim for relief.

¶10           Settle next argues he was not competent to stand trial and
police had no probable cause to stop him. We addressed both issues on
direct appeal. Any claim a defendant raised or could have raised on direct
appeal is precluded. Ariz. R. Crim. P. 32.2(a). None of the exceptions under
Rule 32.2(b) apply.

¶11            Settle also presents additional issues and arguments in his
petition for review. He, however, did not raise them in the petition for post-
conviction relief he filed with the trial court. A petition for review may not
present issues and arguments not first presented to the trial court. Bortz,
169 Ariz. at 577, 821 P.2d at 238; Ariz. R. Crim. P. 32.9(c)(1)(ii). Finally, all
other issues Settle references in his petition for review that we have not
otherwise addressed are abandoned and waived because Settle failed to
provide sufficient argument and/or citation to both legal authority and the
record.

¶12         Based on the foregoing, we grant review of the petition for
review and deny relief.




                                     :gsh




                                       4